DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 10-18, 23, and 26-28 in the reply filed on 03/19/2021 is acknowledged. Claims 1-9, 19-22, 24-25, and 29 are withdrawn. Claims 10-18, 23, and 26-28 are under consideration in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 27, and 28 depend from claim 10 and are directed to “[t]he method of claim 10;” however, claim 10 is directed to [a]n ultrasound grayscale imaging system.” It is unclear if the scope of the limitations in claims 23, 27, and 28 encompass a method or a system. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 10-12, 14-18, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Datta (U.S. Pub. No. 2013/0245441), hereinafter “Datta,” in further view of Daigle (U.S. Pub. No. 2009/0326379), hereinafter “Daigle.”

Regarding claim 10, Datta discloses an ultrasound grayscale imaging system (“the system 10 is a medical diagnostic ultrasound system” [0073]; “The image may be gray scale or color image” [0090]):
a probe (“ultrasound probe” [0017]);
a transmitting circuit which excites the probe to transmit multiple groups of ultrasound beams and focused ultrasound beams to a scanning target containing a flow (“left-ventricle… obtains a sequence for flow estimation… transmit beamformer 12 digitally generates envelope samples. Using filtering, delays, phase rotation, digital-to-analog conversion and amplification, the desired transmit waveform is generated” [0075]-[0077]; “Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]; “The waveforms have relative delay and/or phasing and amplitude for focusing the acoustic energy.” [0077]).
a receiving circuit (“The receive beamformer 16 is operable to form receive beams in response to the transmit beams. For example, the receive beamformer 16 receives one, two, or more (e.g., 32, 48, or 56) receive beams in response to each transmit beam.” [0078]-[0080]) which receives echoes of the multiple ultrasound beams returned from the flow to obtain multiple groups of ultrasound echo signals (“For imaging motion, such as tissue motion or fluid velocity, multiple transmissions and corresponding receptions are performed for a substantially same spatial location. Phase changes between the different receive events indicate the velocity of the tissue or fluid. A velocity sample group corresponds to multiple transmissions for each of a plurality of scan lines 11.” [0080]) and receives echoes of the multiple focused ultrasound beams returned from the flow to obtain multiple groups of focused ultrasound echo signals (“The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned 
a signal processing unit which obtains flow data according to the multiple groups of ultrasound echo signals (“a Doppler processor or cross-correlation processor for estimating the flow data” [0083]);
a B mode signal processing unit which obtains ultrasound image data according to the multiple groups of focused ultrasound echo signals (“a B-mode detector for determining the intensity” [0083]);
an image processing unit which overlays the flow data on the ultrasound image data and obtains B mode ultrasound image sequence according to the ultrasound image data overlaid with the flow data (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]); and
a display device which displays the B mode ultrasound image sequence (”The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image.” [0090]).
However, Datta may not explicitly disclose flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Daigle teaches flow data according to multiple groups of non-focused ultrasound echo signals (“With the unfocused transmit Doppler method, an ensemble length of 100 pulses could be utilized, providing a 20 millisecond acquisition period and a blood velocity uncertainty of only 1.3 cm/sec” Daigle, [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replacing Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Daigle’s teaching unfocused ultrasound transmission/reception 

Regarding claim 11, Datta discloses a wall filter which performs wall filtering on the multiple groups of ultrasound echo signals and send the wall-filtered multiple groups of ultrasound echo signals to the signal processing unit to obtain wall-filtered flow data (“The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]);
the image processing unit overlays the wall-filtered flow data on the ultrasound image data and obtains the B mode ultrasound image sequence according to the ultrasound image data overlaid with the wall-filtered flow data (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]).
However, Datta may not explicitly disclose flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Daigle teaches flow data according to multiple groups of non-focused ultrasound echo signals (“With the unfocused transmit Doppler method, an ensemble length of 100 pulses could be utilized, providing a 20 millisecond acquisition period and a blood velocity uncertainty of only 1.3 cm/sec” Daigle, [0068]).


Regarding claim 12, while Ma discloses the signal processing unit and the wall filter (“The received spatial flow samples may be wall filtered/clutter filtered.” [0026]; “The filter 20 is a clutter (e.g., wall) filter… The filter 20 has a set response or may be programmed, such as altering operation as a function of signal feedback or other adaptive process. In yet another embodiment, the memory 18 and/or the filter 20 are part of the flow estimator 22.” [0082]), Datta may not explictly disclose each group of non-focused ultrasound beams transmitted to the scanning target containing the flow comprises multiple non-focused ultrasound beams with different transmission angles, the receiving circuit receives echoes of the multiple non-focused ultrasound beams with different transmission angles to obtain multiple non-focused ultrasound echo signals in one group of non-focused ultrasound echo signals, and non-focused ultrasound echo signals obtained at a same spatial location are spatially compounded based on the multiple non-focused ultrasound echo signals.
However, in the same field of endeavor, Daigle teaches each group of non-focused ultrasound beams transmitted to the scanning target containing the flow comprises multiple non-focused ultrasound beams with different transmission angles, the receiving circuit receives echoes of the multiple non-focused ultrasound beams with different transmission angles to obtain multiple non-focused ultrasound echo signals in one group of non-focused ultrasound echo signals, and non-focused ultrasound echo signals obtained at a same spatial location are spatially compounded based on the multiple non-focused ultrasound echo signals (“combining flat-focus ensembles for several different plane wave directions, that is, for plane waves emitted at different angles with respect to the transducer face. (Tilting the angle of the 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of acquiring Doppler flow data with Daigle’s disclosure of multiple-angle unfocused-transmit Doppler as Daigle explictly states that “side lobe levels obtained using a plane wave transmit field can be greatly reduced by combining flat-focus ensembles for several different plane wave directions” (Daigle, [0070]).

Regarding claim 14, Datta discloses the image processing unit obtains the B mode ultrasound image sequence through:
calculating energy of signals representing the flow based on I and Q data demodulated from the wall-filtered flow data (“Flow data represent estimates of velocity, energy (e.g., power), and/or variance.” [0020], [0027], [0084]) and mapping the energy of signals with grayscales and/or colors to obtain the B mode ultrasound image sequence (“a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; “flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]).

Regarding claim 15, Datta discloses coded pulses with wide bandwidth are used by the transmitting circuit to excite the probe to transmit the ultrasound beams and the focused ultrasound beams (“Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]).

However, in the same field of endeavor, Daigle teaches flow data according to multiple groups of non-focused ultrasound echo signals (“With the unfocused transmit Doppler method, an ensemble length of 100 pulses could be utilized, providing a 20 millisecond acquisition period and a blood velocity uncertainty of only 1.3 cm/sec” Daigle, [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Daigle’s teaching unfocused ultrasound transmission/reception and acquisition of Doppler flow data as Daigle explictly states that “The longer unfocused transmit ensembles allow improved accuracy in the blood velocity estimate” (Daigle, [0067]).

Regarding claim 16, Datta discloses the ultrasound beams and the focused ultrasound beams are transmitted alternately (“The different types of data are acquired at a substantially same time which allows for interleaving of different transmissions and/or receive processing for the different types of data. For example, ten or more volumes of data are acquired each heart cycle where each volume includes B-mode and velocity data representing a generally same portion (e.g., within 1/10th of the heart cycle of each other) of the heart cycle.” [0032]; see also [0025]).
However, Datta may not explicitly disclose flow data according to multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Daigle teaches flow data according to multiple groups of non-focused ultrasound echo signals (“With the unfocused transmit Doppler method, an ensemble length of 100 pulses could be utilized, providing a 20 millisecond acquisition period and a blood velocity uncertainty of only 1.3 cm/sec” Daigle, [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of ultrasound transmission/reception and 

Regarding claim 17, Datta discloses the image processing unit further calculates energy of signals representing the flow based on the wall-filtered flow data (“Flow data represent estimates of velocity, energy (e.g., power), and/or variance.” [0020], [0027], [0084]), determines flow regions and non-flow regions in the ultrasound image data based on an energy threshold, overlays the wall-filtered flow data on the flow regions and obtains the B mode ultrasound image sequence according to the ultrasound image data overlaid with the wall-filter flow data (“a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; “flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]).

Regarding claim 18, Datta may not explictly disclose each group of non-focused ultrasound beams transmitted to the flow comprises multiple non-focused ultrasound beams with virtual focuses in different locations.
However, in the same field of endeavor, Daigle teaches each group of non-focused ultrasound beams transmitted to the flow comprises multiple non-focused ultrasound beams with virtual focuses in different locations (“combining flat-focus ensembles for several different plane wave directions, that is, for plane waves emitted at different angles with respect to the transducer face. (Tilting the angle of the plane wave by phasing a linear array is equivalent to moving the apparent center of curvature of the curvilinear array and producing a synthetic array of point sources).” Daigle, [0069]-[0074]).


Regarding claim 23, Datta discloses a method (“a method for pressure-volume analysis in medical diagnostic ultrasound ” [0005]; “The image may be gray scale or color image” [0090]):
transmitting focused ultrasound beams to a scanning target containing the flow (“left-ventricle… obtains a sequence for flow estimation… transmit beamformer 12 digitally generates envelope samples. Using filtering, delays, phase rotation, digital-to-analog conversion and amplification, the desired transmit waveform is generated” [0075]-[0077]; “Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]; “The waveforms have relative delay and/or phasing and amplitude for focusing the acoustic energy.” [0077]);
receiving echoes of the focused ultrasound beams returned from the scanning target to obtain focused ultrasound echo signals (“The receive beamformer 16 is operable to form receive beams in response to the transmit beams. For example, the receive beamformer 16 receives one, two, or more (e.g., 32, 48, or 56) receive beams in response to each transmit beam.” [0078]-[0080]); and
obtaining ultrasound image data according to the focused ultrasound echo signals (The receive beamformer 16 outputs spatial samples representing different spatial locations of a scanned region. Once the channel data is beamformed or otherwise combined to represent spatial locations along the scan lines 11, the data is converted from the channel domain to the image data domain… [f]or imaging motion, such as tissue motion or fluid velocity, multiple transmissions and corresponding receptions are performed for a substantially same spatial location. Phase changes between the different receive events indicate the 
obtaining the B mode ultrasound image sequence according to the flow data comprises:
overlaying the wall-filtered flow data on the ultrasound image data and obtaining the B mode ultrasound image sequence according to the ultrasound image data overlaid with the wall-filtered flow data (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]).

Regarding claim 26, Data discloses an ultrasound grayscale imaging method (“a method for pressure-volume analysis in medical diagnostic ultrasound ” [0005]; “The image may be gray scale or color image” [0090]):
transmitting multiple groups of ultrasound beams to a flow (“left-ventricle… obtains a sequence for flow estimation… transmit beamformer 12 digitally generates envelope samples. Using filtering, delays, phase rotation, digital-to-analog conversion and amplification, the desired transmit waveform is generated” [0075]-[0077]; “Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]; “The waveforms have relative delay and/or phasing and amplitude for focusing the acoustic energy.” [0077]);
receiving echoes of the multiple groups of ultrasound beams to obtain multiple groups of ultrasound echo signals (“For imaging motion, such as tissue motion or fluid velocity, multiple 
obtaining flow data according to the multiple groups of ultrasound echo signals (“a Doppler processor or cross-correlation processor for estimating the flow data” [0083]);
obtaining B mode ultrasound image sequence according to the flow data (“The flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]; “a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; see also [0028]-[0031]); and
displaying the B mode ultrasound image (”The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image.” [0090]); and
coded pulses with wide bandwidth are used to excite the probe to transmit the ultrasound beams and/or the focused ultrasound beams (“left-ventricle… obtains a sequence for flow estimation… transmit beamformer 12 digitally generates envelope samples. Using filtering, delays, phase rotation, digital-to-analog conversion and amplification, the desired transmit waveform is generated” [0075]-[0077]; “Where the transmit beam insonifies multiples scan lines, then samples along the multiple scan lines are received. For example, receive beamforming is performed along at least thirty distinct receive lines in response to one broad transmit beam.” [0022]-[0023]; see also [0032] and [0075]; “The waveforms have relative delay and/or phasing and amplitude for focusing the acoustic energy.” [0077]).
However, Data may not explictly disclose obtaining flow data according to the multiple groups of non-focused ultrasound echo signals.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Daigle’s teaching unfocused ultrasound transmission/reception and acquisition of Doppler flow data as Daigle explictly states that “The longer unfocused transmit ensembles allow improved accuracy in the blood velocity estimate” (Daigle, [0067]).

Regarding claim 27, Data discloses the ultrasound beams and the focused ultrasound beams are transmitted alternately (“The different types of data are acquired at a substantially same time which allows for interleaving of different transmissions and/or receive processing for the different types of data. For example, ten or more volumes of data are acquired each heart cycle where each volume includes B-mode and velocity data representing a generally same portion (e.g., within 1/10th of the heart cycle of each other) of the heart cycle.” [0032]; see also [0025]).
However, Data may not explictly disclose obtaining flow data according to the multiple groups of non-focused ultrasound echo signals.
However, in the same field of endeavor, Daigle teaches obtaining flow data according to the multiple groups of non-focused ultrasound echo signals (“With the unfocused transmit Doppler method, an ensemble length of 100 pulses could be utilized, providing a 20 millisecond acquisition period and a blood velocity uncertainty of only 1.3 cm/sec” Daigle, [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Datta’s disclosure of ultrasound transmission/reception and data acquisition of Doppler flow data with Daigle’s teaching unfocused ultrasound transmission/reception 

Regarding claim 28, Datta discloses overlaying the wall-filtered flow data on the ultrasound image data and obtaining the B mode ultrasound image sequence according to the ultrasound image data overlaid with the wall-filtered flow data comprises: 
calculating energy of signals representing the flow based on the wall-filtered flow data (“Flow data represent estimates of velocity, energy (e.g., power), and/or variance.” [0020], [0027], [0084]);
determining flow regions and non-flow regions in the ultrasound image data based on an energy threshold; overlaying the wall-filtered flow data on the flow regions; and obtaining the B mode ultrasound image sequence according to the ultrasound data overlaid with the wall-filtered flow data (“a threshold process is used to determine whether sufficient flow exists in combination B-mode and color Doppler images. The B-mode, velocity, energy, and/or other information are thresholded. Locations with large B-mode or small velocity and/or energy are indicated as tissue. Locations with small B-mode or sufficient velocity and/or energy are indicated as flow.” [0058]; “flow estimator 22 may apply one or more thresholds to identify sufficient motion information. For example, velocity and/or energy thresholding for identifying velocities is used. In alternative embodiments, a separate processor or filter applies thresholds.” [0085]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Datta in further view of Daigle as applied to claim 10 above, and further in view of Yao et al. (U.S. Pub. No. 2016/0066888), hereinafter “Yao.”

Regarding claim 13, Datta discloses the image processing unit further calculates variances of I data and Q data demodulated from the flow data (“Flow data represent estimates of velocity, energy (e.g., power), and/or variance.” [0020], [0027], [0084]), determines non-flow regions and flow regions based on 
However, Datta may not explictly teach a variance threshold.
However, in the same field of endeavor, Yao teaches a variance threshold (“The position setting circuitry 152 sets the first position or the second position as a position of the region of interest on condition that a variance value of the pixel value in the region at the first position or at the second position exceeds a predetermined threshold” [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Datta’s disclosure of acquiring variance from flow data and performing thresholding on parameters derived from the flow data to select regions for display with Yao’s teaching of using a variance threshold to select regions for display as Yao explictly states that “[t]his makes it possible to determine the region where the site of interest is clearly visualized as the region of interest” (Yao, [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785